                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        EKATERINA ERMOLAEVA,
                                   7                                                          Case No. 18-cv-03225-JSC
                                                        Plaintiff,
                                   8
                                                 v.                                           ORDER OF DISMISSAL
                                   9
                                        BMW OF NORTH AMERICA, LLC,                            Re: Dkt. No. 25
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                       The Court having been advised that the parties have agreed to a settlement of this case,
                                  13

                                  14           IT IS HEREBY ORDERED that this case is dismissed in its entirety with prejudice;

                                  15   provided, however, that if any party hereto shall certify to this Court, within sixty (60) days, with

                                  16   proof of service of a copy thereon to opposing counsel, that the agreed consideration for said
                                  17
                                       settlement has not been delivered over, the foregoing Order shall stand vacated and this case shall
                                  18
                                       forthwith be restored to the calendar to be set for trial.
                                  19
                                               IT IS SO ORDERED.
                                  20

                                  21   Dated: December 5, 2018
                                  22                                                      ______________________________________
                                                                                          JACQUELINE SCOTT CORLEY
                                  23                                                      United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
